      Case 1:19-cv-01176-JMC-SCY Document 90 Filed 03/22/21 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO


JADE HETES, as personal representative of
The ESTATE OF KEITH RICHARD KOSIROG,
deceased, and as guardian of
LUKE KOSIROG-HETES and
JAGGER KOSIROG-HETES, minors,

              Plaintiff,

       v.                                                    No. 1:19-cv-01176-JMC-SCY

CENTRAL NEW MEXICO CORRECTIONAL FACILITY,
STATE OF NEW MEXICO, NEW MEXICO CORRECTIONS DEPARTMENT,
WARDEN KEN SMITH, DAVID SELVAGE, WENDY PRICE,
MARCIA ESQUIBEL, GAIL ROBERTSON, MICHAEL MCCOY,
and TYSON WILLIAMSON,

              Defendants.


 MEMORANDUM OPINION AND ORDER DENYING WITHOUT PREJUDICE
 TO REFILING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT ON
  COUNT I OF PLAINTIFF’S FOURTH AMENDED COMPLAINT AND FOR
   QUALIFIED IMMUNITY; DEFENDANTS’ MOTION TO DISMISS AND
 ALTERNATIVELY FOR SUMMARY JUDGMENT ON PLAINTIFF’S STATE
LAW CONSTITUTIONAL AND TORT CLAIMS; AND DEFENDANT STATE OF
 NEW MEXICO’S MOTION FOR SUMMARY JUDGMENT ON PLAINTIFF’S
                    STATE LAW TORT CLAIMS

       Keith Richard Kosirog (“Kosirog”) committed suicide while a pretrial detainee at the

Central New Mexico Correctional Facility (“CNMCF”). Plaintiff Jade Hetes (“Plaintiff”), as

personal representative for Kosirog’s estate, alleges Defendants’ failure to address Kosirog’s

mental health needs led to his death. Defendants move for summary judgment and dismissal based

on qualified immunity and other grounds.

       The Court denies without prejudice to refiling Defendants’ Motion for Summary Judgment

on Count I of Plaintiff’s Fourth Amended Complaint and for Qualified Immunity [Doc. 37],
      Case 1:19-cv-01176-JMC-SCY Document 90 Filed 03/22/21 Page 2 of 4




Defendants’ Motion to Dismiss and Alternatively for Summary Judgment on Plaintiff’s State Law

Constitutional and Tort Claims [Doc. 38], and Defendant State Of New Mexico’s Motion for

Summary Judgment on Plaintiff’s State Law Tort Claims [Doc. 39].

                                      I.      Procedural History

       On January 15, 2019, Plaintiff filed a Complaint in the First Judicial District Court, Santa

Fe County, New Mexico. 1 Docket No. 1–2. She later filed a Third Amended Complaint alleging,

in part, “Violation of the Due Process Clause, Cruel and Unusual Punishment and Inhumane

Conditions of Confinement against NMCD Defendants.” Id. Defendants timely removed the case

to federal court, arguing federal question jurisdiction over the § 1983 claims and supplemental

jurisdiction over the state law claims. Id.

       Plaintiff then filed a Fourth Amended Complaint alleging five counts against the remaining

Defendants: (1) Violation of the Due Process Clause, Cruel and Unusual Punishment, and

Inhumane Conditions of Confinement against NMCD Defendants; (2) Negligent Operation of

CNMCF against NMCD; (3) Medical Malpractice against NMCD and John Does 1-10;

(4) Negligent Operation of Medical Facility against NMCD; and (5) Negligence in monitoring

Centurion Correctional Healthcare against NMCD, the State of New Mexico, Warden Ken Smith,

Wendy Price, and David Selvage. Docket No. 33. In response to Plaintiff’s Fourth Amended

Complaint, Defendants filed the three motions at issue. Docket Nos. 37, 38, 39. The parties now

have fully briefed these motions, and they are ripe for disposition.




       1
         Plaintiff’s first complaint brought claims for Wrongful Death; Breach of Contract;
Medical Malpractice; Negligence; Negligent Hiring, Training and Supervision; Negligent
Operation of a Correctional Facility; Res Ipsa Loquitor; Punitive Damages; and Loss of
Consortium. See Cause No. D-101-CV-2019-00113.
                                                 2
      Case 1:19-cv-01176-JMC-SCY Document 90 Filed 03/22/21 Page 3 of 4




       On December 16, 2020, Judge Yarbrough, the magistrate judge to whom this case is

referred for discovery matters, granted in part, denied in part, and took under advisement in part

Defendants’ Motion to Stay Discovery pending the Court’s resolution of their Motion for

Summary Judgment on Count I of Plaintiff’s Fourth Amended Complaint and for Qualified

Immunity [Doc. 81]. Judge Yarbrough permitted Plaintiff to take the depositions of Defendants

Marcia Esquibel (“Defendant Esquibel”), Michael McCoy (“Defendant McCoy”), and Tyson

Williams (“Defendant Williams”), and set a deadline for completion of February 12, 2021. Docket

No. 81, at 2. Plaintiff noticed these depositions for February 12, 2021. Docket No. 85, Ex. G, H,

I. On January 20, 2021, Judge Yarbrough also ordered the limited deposition of Defendant Warden

Ken Smith (“Defendant Smith”) and set a deadline for completion of February 26, 2021. Docket

No. 82, at 1–2. Plaintiff noticed Defendant Smith’s deposition for February 12, 2021, as well.

Docket No. 85, Ex. J.

       On February 9, 2021, Defendants’ counsel notified Plaintiff’s counsel that she had learned

of previously undisclosed documents that might be relevant to the depositions. Docket No. 84, at

1. As of February 10, 2021, Defendants’ counsel still was compiling the documents for disclosure.

Id. So the parties requested that Judge Yarbrough extend the deadline to complete the depositions.

Id. Judge Yarbrough obliged, setting a new deadline of April 12, 2021. Id. at 1–2.

                                            II.       Analysis

       “[Q]ualified immunity does not shield government officials from all discovery but only

from discovery which is either avoidable or overly broad.” Maxey by Maxey v. Fulton, 890 F.2d

279, 282–83 (10th Cir. 1989). “Discovery orders entered when the defendant’s immunity claim

turns at least partially on a factual question . . . and which are narrowly tailored to uncover only

those facts needed to rule on the immunity claim are neither avoidable or overly broad.” Id. at


                                                  3
         Case 1:19-cv-01176-JMC-SCY Document 90 Filed 03/22/21 Page 4 of 4




283. So although a court “may grant pre-discovery summary judgment on the basis of qualified

immunity,” it also may issue a “discovery order narrowly tailored to uncover only those facts

needed to rule on the immunity claim.” Stonecipher v. Valles, 759 F.3d 1134, 1149 (10th Cir.

2014).

         The depositions of Defendants Esquibel, McCoy, Williams, and Smith may bring to light

facts necessary to rule on Defendants’ pending motions for summary judgment and dismissal.

Because Judge Yarbrough has extended discovery through at least April 12, 2021, the Court denies

without prejudice to refiling Defendants’ motions for summary judgment [Doc. 37 and Doc. 39]

and Defendant’s Motion to Dismiss and Alternatively for Summary Judgment [Doc. 38]. Should

the parties elect to do so, they may file any renewed motions for summary judgment on or before

May 14, 2021. The Court permits both parties to reframe their issues at refiling if necessary. This

new deadline supersedes any conflicting scheduling order, but only to the extent of such conflict.

         IT IS SO ORDERED.

                                                            Entered for the Court
                                                            this the 22nd day of March, 2021

                                                            /s/ Joel M. Carson III______
                                                            Joel M. Carson III
                                                            United States Circuit Judge
                                                            Sitting by Designation




                                                4
